DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to reply filed 10/21/2020. The Applicant’s reply correctly identified that the previous 7/21/2020 Office Action did not address the preliminary amendments filed 7/17/2020. The current Office Action is non-final.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Dock module 465 of figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 34 is objected to because of the following informalities: Claim 34 recites “the receiver apparatus” which appears as if it should be “the dock module”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the claim limitations of claim 40 are being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 28 and 37 recite “a user interface provided by at least one of the receiver apparatus/dock module or the server to display asset location based on the data and the behavior.” However, the originally filed disclosure has not description of this limitation. While the specification does discuss a user interface and various display options and separately also discusses determination of asset location, there does not appear to be any specific details directed to a user interface displaying asset location based on the data and the behavior.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-26, 29, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0327521) in view of Wildman et al. (US 2005/0035862).
As per claim 21, Chen teaches a receiver apparatus arranged at a first location (Chen, fig. 1 and [0033]: The receiver may be placed in locations for communication with tags), the receiver apparatus comprising: memory including instructions to be executed (Chen, fig. 4 and [0044]: The receiver includes a memory with software for execution by a processor); a communication interface to receive and transmit (Chen, fig. 4 and [0045]: The receiver includes a transceiver); at least one processor to execute the instructions (Chen, fig. 4 and [0044]: The receiver includes a processor for executing software) to at least: capture transmissions via the communication interface from beacon tags moving with respect to the receiver apparatus (Chen, figs. 4 and 8 and [0009], [0059], and [0062]: The receiver captures transmission from various landmark and asset tags; the communication with the tags is to be used to locate the tags, thus the tags are moving or moved with respect to the receiver), each of the transmissions indicative of a location with respect to the receiver apparatus (Chen, [0009], [0059], and [0062]: The tag transmission include data for location determination); and relay data from the transmissions via the communication interface to a server to determine a behavior with respect to the receiver apparatus (Chen, [0062 and [0072]: The receiver relays tag information to the server to then perform location determination, thus determining location or movement behavior of tags with respect to the receiver).
Chen does not disclose:
each of the transmissions indicative of a time with respect to the receiver apparatus,

each of the transmissions indicative of a time with respect to the receiver apparatus (Wildman, [0181], and [0182]: Transmission may include timestamps),
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chen’s transmission to include timestamps, as taught by Wildman. The motivation is because timestamps can be used to assist in determining location of the transmitter, or tag/badge (Wildman, [0818]-[0182]). Thus in this combination, the location determination would be assisted by the timestamp information.
As per claim 22 (dependent on claim 21), Chen and Wildman further teaches:
wherein the transmissions include at least a first beacon message from a first beacon tag and a second beacon message from a second beacon tag (Chen, figs. 1 and 8 and [0034], [0037], and [0059]: The receiver may receive different messages from different tags).  
As per claim 23 (dependent on claim 22), Chen and Wildman further teaches:
wherein the first beacon message has a first transmission frequency and the second beacon message has a second transmission frequency (Chen, figs. 6 and 8 and [0054] and [0059]: Tags may transmit at different intervals or frequencies).
As per claim 24 (dependent on claim 23), Chen and Wildman further teaches:
wherein the first transmission frequency is associated with a first beacon tag type and the second transmission frequency is associated with a second beacon tag type (Chen, figs. 6 and 8 and [0054] and [0059]: Tags may transmit at different intervals or frequencies; the landmark tags may have a more frequent interval than the asset tags).  
As per claim 25 (dependent on claim 21), Chen and Wildman further teaches:

As per claim 26 (dependent on claim 25), Chen and Wildman further teaches:
wherein the behavior includes interaction with the asset (Chen, [0009], [0059], [0062], and [0072]: The location determination is a determination of asset location changing, thus interaction of the asset being moved).  
As per claim 29 (dependent on claim 25), Chen and Wildman further teaches:
further including a proximity engine to determine a distance between the receiver apparatus and the asset by processing the transmissions (Chen, [0062]: The server includes proximity algorithms, or engine, to determine proximity between devices and assets using the tag transmissions). 
As per claim 40, Chen in view of Wildman renders obvious all the claim limitations as in the consideration of claim 21 above since the components of claim 21 are the structure and functionality to meet the “means for” limitations of claim 40.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Wildman in view of Smith (US 2014/0074667).
As per claim 27 (dependent on claim 26), Chen and Wildman does not disclose:
wherein the behavior is associated with a confidence score determined from the transmissions.
However, in the same art of asset locating, Smith, [0037], teaches that there may be a confidence level, or score, associated with the asset location based on the transmissions.
.
Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Wildman in view of Schuster et al. (US 2010/0060452).
As per claim 28 (dependent on claim 25), Chen and Wildman does not disclose:
further including a user interface provided by at least one of the receiver apparatus or the server to display asset location based on the data and the behavior.  
However, in the same art of asset locating, Schuster, [0005] and [0100], teaches that the located assets may be displayed on an interface of the server.
Thus in this combination, the location of the located assets would be displayed.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chen and Wildman’s locations to be displayed, as taught by Schuster. The motivation is to provide output for users to assist is locating the different assets in order to retrieve the assets (Schuster, [0005] and [0100]).
As per claim 30 (dependent on claim 21), Chen and Wildman does not disclose:
further including a dock module to provide power and one or more indicator lights to provide status information.  
However, in the same art of asset locating, Schuster, [0063], teaches that there may be a charging station, or dock module for charging the tags and providing LED indication regarding the tags.
.
Allowable Subject Matter
Claims 31-36, 38, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: There prior art does not teach the system as described in claim 31 where a dock module is used to capture wireless transmission from beacon tags an transmit the data to a server to determine behavior with respect to the dock module. Claims 32-36, 38, and 39 are allowable due to their dependency on claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEE/            Primary Examiner, Art Unit 2699